TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00155-CV


               Backyard Partners, LLC and Christopher Milam, Appellants

                                              v.

                               Outlier Energy, LLC, Appellee


               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-003428, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Backyard Partners, LLC and Christopher Milam have filed an

unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: June 19, 2018